Citation Nr: 0104126	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-08 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty in the Army from September 
1979 to January 1986.  He had prior service in the Army and 
Air Force Reserve.  He died in November 1997, and the 
appellant is his wife.  This case comes to the Board of 
Veterans' Appeals (Board) from an April 1998 RO decision 
which denied service connection for the cause of the 
veteran's death.  


REMAND

The veteran died in November 1997 and his death certificate 
lists the immediate cause of death was a gunshot wound to the 
head, which was deemed a suicide.  The appellant claims in 
part that the veteran's dependence on the medication he took 
to relieve pain from his service-connected disabilities, 
particularly renal colic, caused depressive side effects 
which led to his suicide.  At the time of his death, the 
veteran was service-connected for renal colic (30 percent 
disabling) and a low back condition (20 percent disabling); 
after his death, service connected was also established, for 
accrued benefits purposes, for hypertension (10 percent 
disabling) and migraine headaches (0 percent disabling).  

A review of the claims folder reveals a May 1998 statement by 
the veteran's private doctor, Keith Buzzell, D.O., who opined 
that the veteran's dependency on pain medications derived 
from his renal colic was "a major factor that over time 
contributed significantly" to the veteran's suicide.  The RO 
then sought a VA opinion as to whether the veteran's pain 
from his service-connected conditions caused him to commit 
suicide.  In August 2000, a VA doctor opined that "[w]hile 
the opiate addiction may have contributed significantly to 
the veteran's suicide and the treatment of the 
nephrolithiasis may have contributed to the veteran's opiate 
dependence, given that there was suicidality prior to the 
veteran ever experiencing nephrolithiasis, I believe there is 
not evidence to support that diagnosis and, therefore, its 
treatment as having a causal relationship to the veteran's 
suicide."  

Also of record are revealing letters written by the veteran.  
In April 1981, he wrote that he had been alone for so long 
and that he wished he did not have to die alone.  Service 
medical records at that time show he was diagnosed with 
adjustment reaction.  After his death in November 1997, notes 
dated a few days prior to his death were discovered, wherein 
the veteran asserted that he was "depressed" and "lost" 
over his wife having just left him and that the "loneliness 
was just too much to live with."  

Given the ambiguity in the record over what led the veteran 
to commit suicide and the need to clarify whether the 
veteran's treatment (or, particularly, any abuse of 
medication) for service-connected disabilities had a causal 
relationship to his suicide, it is the judgment of the Board 
that the RO should seek an additional opinion from a VA 
doctor.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

On remand, any additional pertinent medical records, such as 
those pertaining to the veteran's treatment for a psychiatric 
disorder or substance abuse, and any report from the medical 
examiner who investigated the veteran's death, should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In view of the foregoing, the case is remanded to the RO for 
the following development:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
health care providers (VA or non-VA) where 
the veteran had received treatment for any 
psychiatric disorder or substance abuse 
since service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the related 
medical records.  

2.  The RO should obtain a copy of any 
report prepared by the medical examiner 
(Dr. Rexford Martin) who investigated the 
veteran's death.

3.  Thereafter, the claims folder should 
be made available to and reviewed by a VA 
psychiatrist, in order to determine the 
cause of the veteran's death by gunshot 
wound to the head (suicide).  The doctor 
should take particular note of the medical 
opinions furnished by Dr. Buzzell in May 
1998 and a VA doctor in August 2000.  The 
doctor should render opinions as to (1) 
whether the veteran at the time of his 
suicide was mentally unsound such that he 
did not realize the consequence of such an 
act or was unable to resist such impulse 
(see 38 C.F.R. § 3.302), and (2) whether 
the veteran's treatment for service-
connected disabilities, and any addiction 
to medication arising therefrom, 
contributed to his death by suicide (i.e., 
a substantial or material contribution to 
death, and not merely casually sharing in 
producing death; see 38 C.F.R. § 3.312).  
The rationale for the opinions must be 
explained fully in the report.  

4.  After completion of the foregoing, the 
RO should review, on the merits, the claim 
for service connection for the cause of 
the veteran's death.  If the claim remains 
denied, the RO should provide the 
appellant and her representative with a 
supplemental statement of the case and the 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



